Per Curiam:
The quantity of beer imported in this case was necessarily determined by the collector of customs when he assessed it for duty and his decision in that behalf must be presumed to be correct. The collector’s decision as to all except deficient barrels was sustained by the branded capacity of the packages, and his finding as to the deficient barrels was sustained by the tapping tests of the official gaugers, with some insignificant exceptions concerning which it was expressly stated by the appellants in their brief that no point or claim was made. Weheld that the branded capacity of nondeficient barrels could not be impeached by the bottling test upon which the *159importers relied, and that the collector's decision as to deficient packages must stand, for the reason that apparently no test of them was made at all and no evidence offered stowing tte true wantage or that the collector’s estimate of wantage was incorrect. So far as we are informed by the record, the collector made proper allowances for all outage, and in the absence of satisfactory proof showing that he assessed duty on a greater quantity óf beer than was actually imported we would not be justified in granting a shortage allowance as a concession to the importers, thereby arbitrarily relieving them of duties which the law provides shall be collected.
Petition for a rehearing denied.